Citation Nr: 1809144	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicides. 

3.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial disability greater than 20 percent for type II diabetes mellitus. 

5.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED). 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to an effective date earlier than January 13, 2011, for the grant of service connection for PTSD.

8.  Entitlement to an effective date earlier than January 13, 2011, for the grant of service connection for type II diabetes mellitus.

9.  Entitlement to an effective date earlier than January 13, 2011, for the grant of service connection for ED.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two different August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville, Tennessee.  Specifically, the first August 2011 rating decision granted service connection for PTSD, assigning a 70 percent disability rating, and granted service connection for diabetes mellitus, assigning a 20 percent disability rating, each effective January 13, 2011.  This rating decision also found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a back condition.  

The second August 2011 rating decision granted service connection for ED, assigning a noncompensable disability rating effective January 13, 2011, and also found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a skin condition.    

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2015.  A transcript of this proceeding is associated with the claims file. 

This case was previously before the Board in August 2016.  At that time, the Board reopened the claims for service connection for lumbar spine and skin disabilities based on the submission of new and material evidence and remanded these issues, along with the other pending issues, for additional development.  The Board also took jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).     

The issues of entitlement to service connection for lumbar spine and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often (once per month of slightly less); chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in adapting to stressful circumstances, including work or a work like setting; disturbances of motivation and mood; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Since the grant of service connection, the Veteran's diabetes mellitus, type II has manifested with the need for restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.

3.  Since the grant of service connection, the Veteran's ED has manifested by loss of erectile ability without any evidence of penis deformity.

4.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

5.  In a January 2009 rating decision, the RO denied service connection for PTSD.  This decision is final.

6.  In January 2011, the Veteran submitted a claim for service connection for PTSD and diabetes and, in an August 2011 rating decision, the RO granted service connection for PTSD and diabetes, assigning an effective date of January 13, 2011, the date of receipt of the Veteran's claim for service connection.  The Veteran submitted a timely notice of disagreement as to the effective dates assigned in this decision.   

7.  In another rating decision dated in August 2011, the RO granted service connection for ED as secondary to the Veteran's diabetes mellitus, assigning an effective date of January 13, 2011, the date of receipt of the Veteran's claim for service connection for diabetes.  The Veteran submitted a timely notice of disagreement as to the effective date assigned in this decision.

8.  No informal claims for service connection for PTSD were filed between January 2009 and January 13, 2011, no claim for service connection for diabetes was filed prior to January 13, 2011, and no claim for service connection for ED has ever been filed.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an initial disability rating greater than 20 percent for diabetes mellitus, type II have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, DC 7913 (2017).

3.  The criteria for an initial compensable disability rating for ED have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, DC 7599-7522 (2017).

4.  The criteria for special monthly compensation (SMC) for loss of use of a creative organ are met since January 13, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2017).

5.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

6.  The criteria for an effective date prior to January 13, 2011, for the award of service connection for PTSD have not been met. 38 U.S.C. §§ 5101, 5110, 5111 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

7.  The criteria for an effective date prior to January 13, 2011, for the award of service connection for diabetes mellitus type II have not been met. 38 U.S.C. §§ 5101, 5110, 5111 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

8.  The criteria for an effective date prior to January 13, 2011, for the award of service connection for ED have not been met. 38 U.S.C. §§ 5101, 5110, 5111 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the increased rating issues, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his PTSD, diabetes mellitus, and ED from the original grant of service connection.  VA's General Counsel has held that no Veterans Claims Assistance Act (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD, diabetes mellitus, and ED was granted and initial ratings were assigned in the August 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the effective date issues, a February 2011 letter included notice on how VA determines effective dates.  Additionally, the August 2013 statement of the case included a discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's requests for earlier effective dates for his service-connected disabilities.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claims on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Relevant to the duty to assist, the Veteran's service treatment and personnel records, and VA treatment records, have been obtained and considered.  As noted in the remand section below, there appear to be outstanding records pertaining to a 2008 claim for Social Security disability benefits as well as outstanding records pertaining to a 1992 claim for workers' compensation.  However, such records are not pertinent to the increased rating and earlier effective date issues decided below as such records pre-date the January 2011 claims.  The Veteran has not identified any other outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran was afforded VA examinations in February 2011 (diabetes and ED), July 2011 (PTSD), and August 2016 (diabetes, ED, and PTSD) to determine the nature and severity of his disabilities.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the August 2016 VA examinations.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Board also finds that the AOJ has substantially complied with the Board's March 2016 remand directives.  Specifically, the AOJ afforded the Veteran new VA examinations and readjudicated the claim, to include adjudication of the TDIU issue remanded by the Board.  Therefore, the Board finds that the AOJ has substantially complied with the March 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Increased Rating Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

1.  PTSD

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  Under that code, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board after August 4, 2014, GAF scores will not be used in the evaluation of the psychiatric disorder.  79 Fed. Reg. 45093 (2014).  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA examination reports dated in July 2011 and August 2016.  During the July 2011 examination, the examiner diagnosed PTSD and major depressive disorder.  The examiner indicated that most of the Veteran's psychiatric symptoms were directly linked to the Veteran's PTSD diagnosis, even when exacerbated by secondary depression, and that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The examiner reviewed the claims file and noted that the Veteran was married but had been separated from his wife since 1999.  The Veteran had worked approximately 20 different jobs since his discharge from service as he would often leave a job or get fired due to conflicts with coworkers and/or supervisors.  He had been working in the same maintenance-related job since 2008 but expected to lose his job soon due to interpersonal conflicts.  He denied any drug/alcohol abuse.

On psychiatric examination, the examiner noted the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often (once per month of slightly less); chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran also experienced social avoidance and "checking" behaviors nightly related to hypervigilance.

The examiner indicated that the Veteran was competent to manage his financial affairs but that the Veteran's PTSD resulted in chronic and significant negative impacts on most or all spheres or functioning, including marital, vocational, interpersonal, and on general quality of life.  

During the August 2016 VA examination, the examiner continued a diagnosis of PTSD and found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran had no other mental disorders at that time.

The Veteran reported that he was still separated from his wife and living alone but that he now had a girlfriend who stayed with him occasionally.  The Veteran also reported that he had an adult daughter and two grandsons but that his relationship with them, as well everybody else, was strained as he preferred to be alone.   Occupationally, the Veteran reported that he last worked in May 2012 as a maintenance technician but quit shortly before he was to get fired due to conflicts with his supervisor.  The Veteran denied receiving any mental health treatment, to include medications.  The Veteran denied any legal trouble and also denied problems with alcohol and/or drugs.    

On psychiatric examination, the examiner noted the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often (once per month of slightly less); chronic sleep impairment; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  There were no additional symptoms.

The examiner noted that, during the interview, the Veteran was oriented and casually dressed, with good grooming.  He was polite and cooperative with examination procedures.  Speech and motor behaviors were within normal limits.  His mood was reported as "irritable."  He had full affect which was congruent with his reported mood and with the topics discussed.  There were no psychotic symptoms and the Veteran denied suicidal/homicidal ideation.  Cognition was grossly intact and insight/judgment were good.  Significantly, the examiner found that the Veteran was capable of managing his financial affairs.  

With regard to the Veteran's employability, the examiner noted that the Veteran's psychiatric symptoms/difficulties would "deleteriously" impact his occupational functioning, particularly in the area of interpersonal functioning.  

Also of record are VA treatment records dated through October 2017 which primarily show treatment for the Veteran's physical disabilities.  

After a careful review of the objective medical evidence, the Board finds that the evidence does not support an evaluation higher than 70 percent for the Veteran's PTSD.  Significantly, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the August 2016 VA examination the Veteran denied any interval history of legal problems.  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed and maintaining minimal personal hygiene.  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under DC 9411.

The Veteran has been described as having moderate memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account his statements, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating higher than 70 percent is not warranted.  

2. 
 Diabetes mellitus, type II

The Veteran's service-connected diabetes mellitus, type II is currently rated as 20 percent disabling under DC 7913.  Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. Note 1 to DC 7913 indicates that noncompensable complications are considered part of the diabetic process.

Evidence relevant to the current level of severity of the Veteran's diabetes includes VA examination reports dated in February 2011 and August 2016.  During the February 2011 VA examination, the Veteran reported that he was first diagnosed with diabetes in November 2010.  He was being treated with metformin and denied any ketoacidosis, hypoglycemic reactions, or hospitalizations due to his diabetes.  He was trying to restrict his diet in carbohydrates, fats, and sweets.  His weight was stable since the last examination.  He complained of some fatigue and lassitude towards the end of the day.  There were no physician prescribed restrictions on strenuous activities to prevent hypoglycemic reactions.  As for potential conditions secondary to his diabetes, the examiner indicated that there was no evidence of diabetic neuropathy, gastrophy, or cardiovascular disease.  Also, in an August 2011 addendum opinion, the examiner again opined that the Veteran did not have diabetic neuropathy.  

During the August 2016 VA examination, the examiner continued a diagnosis of diabetes, noting an onset date of 2010, and noted that the treatment for the Veteran's diabetes included restricted diet and a prescribed oral hypoglycemic agent, specifically metformin.  Significantly, the examiner indicated that the Veteran's diabetes did not require regulation of activities.  The examiner also noted that the Veteran sought treatment from his diabetic care provider, to include treatment for episodes of ketoacidosis, less than two times per month.  It was also noted that the Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  There was no progressive unintentional weight loss or loss of strength attributable to his diabetes.  With regard to complications of the Veteran's diabetes, it was noted that his ED was aggravated by his diabetes.  However, there was no known coronary artery disease, peripheral vascular disease, cerebral vascular accident, transient ischemic attack, diabetic neuropathy, nephropathy, gastropathy, or dermopathy.  There were no other pertinent physical findings and the examiner opined that the Veteran's diabetes does not impact his ability to work.      

Also of record are VA treatment records dated through October 2017 which primarily show treatment for the Veteran's other physical disabilities.  

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met.  The criteria for a higher rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes is treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, to the contrary, an April 2013 VA treatment record shows that the Veteran has been counseled to engage in regular exercise to improve his health.  

The record also does not establish that the Veteran's disability most nearly approximates the other criteria associated with an increased rating under DC 7913.  Review of the VA treatment records also demonstrates that he has not visited his diabetic care provider twice a month.  In fact, the August 2016 VA examination report shows that he visited his VA diabetic care provider less than two times per month.  Therefore, the Veteran's diabetes does not most nearly approximate the criteria associated with a 60 or 100 percent evaluation under DC 7913.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913

The Board has considered the Veteran's lay statements regarding the severity of his diabetes.  While the Veteran is competent to report symptoms of his diabetes, he is not competent to identify a specific level of disability of his diabetes according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a higher disability rating for diabetes.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

3. ED

The Veteran's ED is currently rated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b, DC 7599-7522.  Under 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's ED has been rated under DC 7522 which contemplates deformity of the penis with loss of erectile power.  Under DC 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating 38 C.F.R. § 4.115(b), DC 7522.
 
Evidence relevant to the current level of severity of the Veteran's ED includes VA examination reports dated in February 2011 and August 2016.  During the February 2011 VA examination, the reported a history of ED for more than five years.  Specifically, the Veteran reported that he experienced only partial erections but that he could complete intercourse with medication.  The examiner noted that the Veteran's ED predated the diagnosis of diabetes but was likely aggravated by the Veteran's diabetes.  

During the August 2016 VA examination, the examiner noted a diagnosis of ED since 2005.  The Veteran reported that he no longer experiences spontaneous erections and required medication to obtain an erection.  Physical examination of the penis, testes, and epididymis was normal.     
 
Given the above evidence, the Board finds that a separate compensable disability rating for the Veteran's ED is not warranted.  Significantly, the criteria for a schedular 20 percent rating under DC 7522 is not warranted as there is no evidence of deformity of the penis.  Also, a compensable disability rating under DCs 7520, 7521, 7523, or 7524 is not warranted as the Veteran has not had any of his penis or testes removed and there is no evidence of deformity.  

However, a footnote in DC 7522 indicates that such disability is to be reviewed for entitlement to Special Monthly Compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  SMC is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C. § 1114(k), 38 C.F.R. § 3.350(a).  It is VA policy to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power, "with or without penile deformity." M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(b).  The Veteran is not currently in receipt of SMC due to his ED.  Therefore, the Board concludes that SMC based on loss of use of a creative organ, is warranted.

III.  TDIU Analysis

The Veteran generally contends that he is unable to maintain employment due to his service-connected PTSD.

A total disability rating may be assigned when the schedular rating is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability is rated 60 percent or more, or if there are two or more disabilities, there shall be at least one disability rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability rating may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran has established service connection for PTSD, rated 70 percent disabling; diabetes mellitus type II, rated 20 percent disabling; tinnitus, and ED, rated noncompensable.  The Veteran's combined rating for compensation purposes is 80 percent.  38 C.F.R. § 4.25.  Therefore, he meets the threshold criteria for TDIU.  38 C.F.R. § 4.16(a).  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to service-connected disabilities.

As above, the Veteran last worked full time in May 2012 as a maintenance technician but quit shortly before he was to get fired due to conflicts with his supervisor.  Also, the August 2016 VA psychiatric examiner noted that the Veteran's psychiatric symptoms/difficulties would "deleteriously" impact his occupational functioning, particularly in the area of interpersonal functioning

Based on the foregoing, the Board finds that the medical evidence supports a finding that the Veteran's service-connected PTSD makes him unemployable.  Specifically, the evidence suggests that the Veteran's PTSD impacts his ability to interact with others in an occupational setting.  Therefore, the Board finds that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability and, therefore a TDIU is warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

IV. 
Earlier Effective Date Analysis

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary (i.e., VA Form 21-526).  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  

1.  PTSD

A review of the record shows that the Veteran submitted an initial claim for service connection for PTSD in December 2007.  By rating decision dated in January 2009 the RO denied service connection for PTSD finding that while there was evidence of a diagnosis of PTSD there was no nexus between the Veteran's PTSD and his military service.  The Veteran failed to perfect an appeal of this decision and it became final.  

The Veteran submitted a second claim for service connection for PTSD on January 13, 2011.  In connection with this claim, he was afforded a VA examination in July 2011 which included a medical opinion relating the Veteran's PTSD to his military service.  By rating decision dated in August 2011, the RO granted service connection for PTSD, assigning a 70 percent disability rating effective January 13, 2011, the date of the Veteran's reopened claim.  Thereafter, the Veteran disagreed with the effective date assigned and perfected an appeal with regard to this issue.

As noted, by rating decision dated in January 2009, the RO denied service connection for PTSD.  This decision is final.  See 38 U.S.C. § 7104.  Based on the foregoing, any effective date awarded in the present case must be later than January 2009.  Moreover, as previously noted, the appropriate effective date of reopened claims shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Here, the RO received the Veteran's request to reopen his claim for service connection for PTSD on January 13, 2011.  There is no evidence that he filed a claim to reopen prior to that date.  

Given the finality of the January 2009 decision, the assignment of an effective date prior to January 13, 2011 for the award of service connection for PTSD is prohibited by law unless there is a showing of clear and unmistakable error (CUE) in a previous decision.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C. § 5109A  (2014); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).

In this case, there has been no allegation of CUE in the January 2009 rating decision.  Thus, there is no entitlement to an effective date earlier than January 13, 2011.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	2.  Diabetes and Erectile Dysfunction

In the instant case, the VA received the Veteran's original claim of entitlement to service connection for diabetes mellitus on January 13, 2011.  There is no formal or informal claim for service connection for such disability prior to that date.  The Veteran never submitted a claim for service connection for ED.  Instead, this claim was inferred based on a February 2011 VA examination report indicating that the Veteran's ED was aggravated by his diabetes mellitus.  

A review of the claims file shows that the Veteran was first diagnosed with diabetes mellitus in November 2010 and first began having symptoms of ED in approximately February 2006.  While it is clear that the Veteran was diagnosed with diabetes/ED prior to the January 13, 2011 effective date, this is insufficient to establish that he is entitled to an earlier effective date under VA's governing laws and regulations.  In this regard, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

The Veteran does not contend and the record does not show a claim for either diabetes mellitus or ED prior to January 13, 2011.  Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the award of service connection for diabetes mellitus is January 13, 2011, the date VA received the Veteran's original claim of entitlement to service connection for such disability.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.


ORDER

An initial disability rating greater than 70 percent for PTSD is denied. 

An initial disability greater than 20 percent for type II diabetes mellitus is denied. 

An initial compensable disability rating for ED is denied. 

SMC for loss of use of a creative organ is granted.

A TDIU is granted.

An effective date earlier than January 13, 2011, for the grant of service connection for PTSD is denied.

An effective date earlier than January 13, 2011, for the grant of service connection for type II diabetes mellitus is denied.

An effective date earlier than January 13, 2011, for the grant of service connection for ED is denied.  


REMAND

With regard to the service connection issues on appeal, the Board finds that there are outstanding records that may be pertinent to these claims and, thus, an effort should be made to obtain these records prior to adjudication of the claims. 

First, during the August 2016 VA psychiatric examination, the Veteran reported that he submitted a claim for Social Security disability benefits in 2008 but that this claim was denied.  A review of the claims file does not reveal that any attempt has been made to obtain his complete records from the Social Security Administration (SSA).  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.

Next, during the August 2016  VA spine examination, the Veteran reported that he developed herniated discs in the lumbar spine in the 1990s following a 1992 work-related injury.  This suggests that the Veteran was involved in a workers' compensation claim.  However, the records regarding this potential workers' compensation claim are not in the claims file.  As such records may be relevant to the service connection claims on appeal, the AOJ should make attempts to obtain these records.

Finally, given the need to remand for other reasons, the Veteran should be given another opportunity to identify and/or submit any outstanding treatment records pertaining to the lumbar spine and skin claims.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his claimed lumbar spine and/or skin disabilities.  After securing any necessary authorizations from him, obtain all identified treatment records, to include any outstanding treatment records pertaining to his lumbar spine and/or skin disabilities, as well as records pertaining to a possible claim for workers' compensation in 1992.  All reasonable attempts should be made to obtain any identified records.  

2. Obtain copies of records from SSA regarding the Veteran's 2008 claim for disability benefits.

3. Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


